Mr. Justice Freeman delivered the opinion of the court. It is claimed by appellants that the prayer of the bill is in effect to restore appellee to membership. The language of the prayer is, however, that the court “ find that your oratrix is a member in good standing, and entitled to all the rights and privileges of such a member,” and the decree finds accordingly, 3STo effort is made in the bill and no order entered, directing the appellants to take any affirmative action to restore membership or reinstate appellee. The prayer is for a finding that notwithstanding the “ attempted expulsion,” such membership still exists. The decree finds in substance that the proceedings did not have the effect to deprive appellee of her membership in the order. Cases holding that a court of equity has no power to in effect reinstate such member by injunction are not therefore in point. The only restraining order sought is to prevent the sending out of notices of an expulsion which, according to the allegations of the bill, was never legally effected under the laws and regulations of the order itself. There is language in the bill and in the decree which is not entirely free from ambiguity. The prayer of the bill is, and the decree directs, that appellants be restrained from sending out notices of such expulsion, “ or from taking any further proceedings of any kind or nature in the matter.” We construe this to mean, however, from the context, not that the Order is restrained from proceeding regularly in accordance with its laws and constitution, and in accordance with its usual practice, to try appellee upon proper charges regularly preferred in the same way and to the same extent as any other member, for offenses such as may, under the laws governing the order, warrant discipline or expulsion; but that the force and effect of this part of the restraining order is merely to protect appellee against further proceedings under the attempted expulsion, which was illegal and void under the laws of the order itself. The bill in this case does not set forth in detail the constitution and laws of the order, and we have no means of knowing from this record what the actual powers of the annual session are. It is alleged, however, that they do not include the authority which was sought to be exercised, and it is said that no such power existing, it is not possible todo more than set up the fact of such non-existence. However doubtful that may be, appellants, by filing their general demurrer, concede the truthfulness of allegations of fact which are properly stated in the bill. It appears that there are no charges of any kind against appellee, and that by the laws of the order she was entitled to a trial for any alleged offense upon charges regularly preferred, which she did not have, and that the attempted expulsion was in her absence and without her knowledge, and by the mere arbitrary vote of a body having no jurisdiction. In The People v. Order of Foresters, 162 Ill. 78, on page 83, it is said: “ A judgment of expulsion made by the lower tribunal, when it has no jurisdiction for want of notice to the member expelled, or for want of authority to entertain the charge brought against him, is regarded as void, like a judgment rendered by a court having no jurisdiction over the person or the subject-matter; and in case of the rendition of such void judgment, the member affected by it is not bound to take steps to have it reversed in the higher tribunals of the society. * * * In other words, the proceeding for expulsion must be in accordance with the constitution and by-laws of the society, to the extent that the member expelled shall have notice, and shall be tried upon a charge within the jurisdiction of the tribunal trying him.” There is, however, it is said, a distinction between cases where the validity of expulsion is involved in defense to an action upon a benefit certificate, and where the controversy grows out of questions of discipline only. In the latter case it must appear that the remedies provided under the rules of the order,'as by appeal, etc., have been resorted to. Here it is alleged that appellee has exhausted every remedy at her disposal under the laws of the order, but without avail. It is said the bill of complaint is insufficient, in that it does not set forth the facts upon which the general allegations and conclusions of the pleader are based. That this criticism is well founded as to much of the bill, is, we think, apparent. But there is, we think, in the bill a sufficient statement of material facts to entitle the plaintiff to the relief granted. A general demurrer must be overruled if any substantial and essential part of the complaint is within the jurisdiction of a court of equity. Brown v. Hogle, 30 Ill. 119, p. 139. If appellants desired a more specific and detailed statement of facts, they could have demurred specially. Having elected to abide by the demurrer and permitted a decree to go against them on the facts thus admitted, the demurrer must be held to be an admission of the allegations of the bill. K. & S. R. R. Co. v. Horan, 131 Ill. 288-305. Upon the record as it is presented, the judgment of the Circuit Court must be affirmed.